PER CURIAM.
Frederick Westlund appeals his convictions for trafficking in cocaine, conspiracy to traffic in cocaine and delivery of cocaine. Appellant contends, inter alia, that the trial court erred in failing to conduct an adequate Richardson hearing when it discovered that a taped interview of a codefend-ant had not been released to defense counsel. We reverse.
The record reveals that the trial court recognized the discovery violation, but failed to conduct an inquiry pursuant to Richardson v. State, 246 So.2d 771 (Fla.1971). The failure to conduct such an inquiry constitutes per se reversible error. See Smith v. State, 500 So.2d 125 (Fla.1986). We find no merit in appellant’s other points on appeal.
Accordingly, we reverse appellant’s convictions and remand for a new trial consistent with this opinion.
REVERSED AND REMANDED.
HERSEY, C.J., and LETTS and DELL, JJ., concur.